Citation Nr: 1439735	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  09-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased rating for left knee effusion, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right chondromalacia patella, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left shoulder degenerative joint disease with impingement, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney at law
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 24, 1982 to September 23, 1982 and from January 2006 to April 2007.  He served in Iraq and Kuwait and also had training in the Army Reserves. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in San Juan, Puerto Rico that denied service connection for PTSD and plantar fascia fibromatosis, and increased ratings for lumbar myositis, left knee effusion, right chondromalacia patella, left shoulder degenerative joint disease, and bilateral sensorineural hearing loss.

By decision in April 2013, the Board denied entitlement to increased ratings for left knee effusion, right chondromalacia patella, left shoulder degenerative joint disease and a compensable rating for bilateral sensorineural hearing loss.  The issues of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and plantar fascia fibromatosis, an increased rating for a lumbar spine disorder and a total rating based on unemployability due to service-connected disability were remanded to the RO for further development.  

By rating action dated in May 2013, service connection for plantar fascia fibromatosis was granted. 

The Veteran appealed the Board's 2013 denial of the claims to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a May 2014 Joint Motion for Partial Remand, the Court vacated the Board's April decision denying a rating in excess of 10 percent for left knee effusion, a rating in excess of 10 percent for right chondromalacia patella, a rating in excess of 10 percent for left shoulder degenerative joint disease, and a compensable rating for bilateral sensorineural hearing loss.  These matters were remanded for adjudication consistent with the Court's May 2014 Order.  It was requested that the Board's decision to remand the claims of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to a rating in excess of 20 percent for lumbar strain/myositis, and entitlement to a total disability rating based on individual unemployability not be disturbed.

The issues of entitlement to service connection for an acquired psychiatric disorder to include PTSD, entitlement to a rating in excess of 20 percent for lumbar strain/myositis, and entitlement to a total disability rating based on individual unemployability were addressed in a separate decision by the Board in February 2014.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with service-connected left knee effusion, right chondromalacia patella, left shoulder degenerative joint disease and a compensable rating for bilateral sensorineural hearing loss are more severely disabling than reflected by the currently assigned disability evaluation and warrant higher ratings.

In the May 2014, Joint Motion for Partial Remand, the parties found that as to the issues of entitlement to an increased ratings for left knee effusion, right chondromalacia patella, left shoulder degenerative joint disease bilateral sensorineural hearing loss, the Board erred by not providing an adequate statement of reasons or bases for its determinations.  It was noted that the Board did not properly discuss VA's duty to assist the Veteran as to whether all of the available and relevant records were obtained in the case.  It was pointed out that VA had requested Social Security Administration records, but that through error, this evidence was not obtained prior to the Board's adjudication of the appeal.  It was opined that such evidence was particularly relevant as there was documentation of record indicating that the Veteran was in receipt of a fully favorable award for 'severe impairments' that included left shoulder, bilateral knee pain and bilateral sensorineural hearing loss.  As such, the parties agreed that the Board did not provide an adequate statement of reasons or bases for its finding that the duty to assist was satisfied in this case, and that a remand was required to address this deficiency and to request any additional development deemed necessary.

The Board observes that since the May 2014 Joint Motion for Partial Remand and Court Order, the Veteran's Social Security disability records have been received and associated with the record.  Additionally, the Veteran was afforded VA examinations with respect to the knees, shoulder and hearing loss in April 2014.  The Board observes, however, that the most recent supplemental statement of the case pertaining to the issues currently on appeal was issued in October 2012.  Neither the Veteran nor his Attorney/Representative has waived consideration of the additional information by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and must remand this information to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).

The Board would also point out that the record indicates that the Veteran appears to receive continuing VA outpatient treatment for a number of complaints and disorders, including service-connected disability.  The most recent records date through September 2012.  The Board is thus put on notice as the existence of additional VA clinical evidence that should be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611.  Therefore, VA outpatient records dating from October 2012 through the present should be requested and associated with the electronic record.  


Accordingly, the case is REMANDED for the following actions:

1.  Request VA outpatient records dating from October 2012 to the present and associate them with Virtual VA/VBMS.  All attempts to obtain records should be documented.

2.  After taking any further development deemed appropriate, readjudicate the issues on appeal.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his Representative and afford them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

